14-2219
    Sherpa v. Lynch
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A200 921 039
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    5th day of October, two thousand fifteen.

    PRESENT:
             REENA RAGGI,
             GERARD E. LYNCH,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    CHHINGBA SHERPA,
             Petitioner,

                      v.                                             14-2219
                                                                     NAC

    Loretta E. Lynch, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Julie Mullaney, Mount Kisco,
                                         New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Acting Assistant
                                         Attorney General; Ernesto H. Molina,
                                         Jr., Senior Litigation Counsel;
                             Andrew N. O’Malley, Trial Attorney,
                             Office of Immigration Litigation,
                             United States Department of Justice,
                             Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Chhingba Sherpa, a native and citizen of Nepal,

seeks review of a June 2, 2014 decision of the BIA affirming

a September 19, 2012 decision of Immigration Judge (“IJ”) Virna

A. Wright denying Sherpa’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).     See In re Chhingba Sherpa, No. A200 921 039 (B.I.A.

June 2, 2014), aff’g No. A200 921 039 (Immig. Ct. N.Y.C. Sept.

19, 2012).    Under the circumstances of this case, we review the

IJ’s decision, see Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d

Cir. 2008), applying well established standards of review, see

8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534
F.3d 162, 165-66 (2d Cir. 2008). In doing so, we assume the

parties’ familiarity with the underlying facts and procedural

history in this case.

                                2
    For asylum applications like Sherpa’s, governed by the REAL

ID Act, the agency may, considering the totality of the

circumstances,   base   a   credibility         finding   on   an   asylum

applicant’s    demeanor,    candor,        or    responsiveness,       and

inconsistencies in his statements and other record evidence,

without regard to whether they go “to the heart of the

applicant’s claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu

Xia Lin v. Mukasey, 534 F.3d at 163-65.           We “defer . . . to an

IJ’s credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder could

make such an adverse credibility ruling.”          Xiu Xia Lin, 534 F.3d

at 167.

    The   IJ   reasonably   relied    on    inconsistencies         between

Sherpa’s testimony and record evidence and on implausible

aspects of Sherpa’s testimony in finding him not credible.

Sherpa testified that he did not leave and return to Nepal prior

to departing for the United States.             His passport, however,

showed that he left and returned to Nepal—where he allegedly

faced persecution—in 2007 and in 2008.            When confronted with

this information, Sherpa changed his testimony and confirmed

that he left and returned to Nepal on those dates.                  The IJ
                                3
reasonably rejected Sherpa’s explanation that he did not

understand the question because he was asked about his travel

on specific dates.    See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

Cir. 2005).

    The IJ also reasonably found Sherpa’s testimony regarding

his detention by the Maoists implausible.    See Wensheng Yan v.

Mukasey, 509 F.3d 63, 67 (2d Cir. 2007).    An IJ’s finding that

an applicant’s claim is inherently implausible is supported by

substantial evidence if “the reasons for [the IJ’s] incredulity

are evident.”   Id.   So long as an IJ’s finding is “tethered to

record evidence, and there is nothing else in the record from

which a firm conviction of error could properly be derived,”

we will not disturb the inherent implausibility finding.    Id.;

see also Siewe v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007).

    Here, Sherpa testified that on the night he was captured,

Maoists beat him with bamboo sticks and with the butt of a gun.

They then captured and held him for about 20 days during which

Sherpa refused to join the Maoist Party, which infuriated his

captors.   The IJ reasonably found implausible that Sherpa

remained unharmed during this lengthy detention even though he

refused to join the Maoists and they killed his friend for
                                4
refusing to comply with their demands.        Accordingly, we

identify no basis to disturb the agency’s adverse credibility

determination, which provided an adequate basis for denying him

asylum, withholding of removal, and CAT relief.   See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d at 167.

    For the foregoing reasons, the petition for review is

DENIED.

                        FOR THE COURT:
                        Catherine O=Hagan Wolfe, Clerk of Court




                              5